OPINION — AG — **** UNIVERSITY OF OKLAHOMA FOUNDATION, INC. — NOT STATE AGENCY **** THE UNIVERSITY OF OKLAHOMA FOUNDATION, INC., IS NOT A STATE DEPARTMENT, AGENCY, OR INSTITUTION, BUT IS RATHER A PRIVATE CORPORATION FORMED FOR CHARITABLE, BENEVOLENT, RELIGIOUS, EDUCATIONAL AND SCIENTIFIC PURPOSES. ANY STATE AGENCY ENTERING INTO A CONTRACT WITH THE UNIVERSITY OF OKLAHOMA FOUNDATION, INC., TO ACQUIRE CONTRACTUAL SERVICES, SUPPLIES, EQUIPMENT, OR MATERIALS TO BE USED, CONSUMED, OR SPENT BY THE STATE AGENCY IN THE PERFORMANCE OF ITS OFFICIAL FUNCTIONS, MUST DO SO IN ACCORDANCE WITH THE PROVISIONS OF THE CENTRAL PURCHASING ACT, 74 O.S. 1971 85.1 [74-85.1], ET SEQ., UNLESS THE ACQUISITION IS EXCLUDED FROM THE PURVIEW OF THE CENTRAL PURCHASING ACT BY THE TERMS OF THE ACT ITSELF. THE ACQUISITION MUST BE MADE EITHER BY REQUISITION, OR BY AUTHORIZATION IN WRITING BY THE STATE PURCHASING DIRECTOR UNDER THE PROVISIONS OF 74 O.S. 1971 85.4 [74-85.4] OF THE OKLAHOMA CENTRAL PURCHASING ACT. MONIES RECEIVED BY THE HEALTH SCIENCES CENTER FROM OTHER STATE AGENCIES IN PAYMENT FOR PROVIDING THE SERVICES OF ITS PERSONNEL AND FACILITIES MUST BE DEPOSITED IN THE HEALTH SCIENCES CENTER REVOLVING FUND UNDER THE PROVISIONS OF 70 O.S. 1971 3901 [70-3901], UNLESS THE SOURCE OF THE INCOME IS FROM AN AUXILIARY ENTERPRISE OR ACTIVITY OR FROM "OTHER NON EDUCATIONAL" SOURCES AS THOSE ACCOUNTS ARE CLASSIFIED BY THE NATIONAL COMMITTEE ON STANDARD REPORTS. CITE: 62 O.S. 1971 41.14 [62-41.14], 62 O.S. 1971 7.2 [62-7.2] (ODIE NANCE)